                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


DHAHIR MUHASIN AL SALMAN                 CASE NO. 6:18-CV-00281 SEC P
#A071-673-585

VERSUS                                   JUDGE JUNEAU

JEFFERSON B SESSIONS III ET              MAGISTRATE JUDGE HANNA
AL


                                  JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record;

      IT IS ORDERED, ADJUDGED AND DECREED that Salman’s habeas

petition be DISMISSED AS MOOT.

      THUS DONE in Chambers on this 8th day of February, 2019.




                                                    Michael J. Juneau
                                               United States District Judge
